Citation Nr: 1009324	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  06-05 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extraschedular rating for service-connected 
left knee anterior cruciate instability and arthritis, to 
include entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).  


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from October 1984 to October 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2005, which increased the Veteran's 10 percent rating 
for anterior cruciate ligament tear of the left knee to 30 
percent.  In October 2008, the Board granted a separate 10 
percent rating for arthritis of the left knee, and remanded 
the issue of entitlement to an increased rating on an 
extraschedular basis.  

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDING OF FACT

An exceptional or unusual disability picture such as to 
render impractical the application of the regular schedular 
standards, concerning the Veteran's left knee disabilities, 
has not been shown; the schedular criteria are adequate.



CONCLUSION OF LAW

The criteria for an extraschedular evaluation for left knee 
anterior cruciate tear and/or arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In a letter dated in November 2008, the RO notified the 
Veteran of the information needed in connection with his 
claim for an extraschedular rating.  He was notified that he 
should report on whether he is currently employed and if so, 
the nature and extent of that employment.  He was told to 
provide any available documentation (such as sick leave 
reports) of time lost from work as a result of his left knee 
disability from his former employment as a welder or from any 
more current employment.  Additionally, the veteran was asked 
to provide any available documentation corroborating that he 
lost the welding job due to his left knee disability and 
should be asked to provide any other information (including 
any physician or employer statements) relevant to how, and to 
what extent, his left knee disability limits his ability to 
work.

Previously, an April 2008 letter had informed him of the 
information and evidence necessary to substantiate the 
increased rating claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  He was informed of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., treatment records, or statements 
of personal observations from other individuals.  He was 
informed that a disability rating is based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Although the above letters were not sent until after the 
initial adjudication of the claims, they were followed by 
readjudication and the issuance of supplemental statement of 
the case, most recently in December 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Service treatment records have been obtained, as have all 
identified VA and private treatment records.  The appellant 
has not identified any other potentially relevant records.  
The only issue addressed in the remand was entitlement to an 
extraschedular evaluation, and the Veteran failed to respond 
to the request for additional, specific information regarding 
the effects of his disability on employment.  "The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 190, 
193 (1991).  The RO obtained the most recent VA treatment 
records, as well as an opinion from the Director of 
Compensation and Pension Service.

Thus, the Board finds that all necessary notification and 
development has been accomplished, to the extent permitted by 
the Veteran's failure to cooperate by provided requested 
information, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Extraschedular Consideration

In the October 2008 decision, the Board denied a schedular 
rating in excess of 30 percent for left knee anterior 
cruciate ligament tear, and granted a separate 10 percent 
rating for arthritis of the left knee; therefore, only the 
question of an extraschedular rating, remanded by the Board 
in October 2008, is addressed in this decision.  

Referral to the Director of the Compensation and Pension 
Service for a potential extraschedular rating may be made in 
exceptional cases where a case presents "such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employability or frequent periods of 
hospitalization such as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321.  At 
the August 2006 VA examination the veteran reported that he 
had been a welder but had recently lost his job because he 
was unable to stand on his knee for long periods of time and 
was losing three days a month from work as a result of the 
knee.  Later, in a July 2008 statement, he said that his knee 
had caused him to be unemployed for over a year and a half.  

The Veteran, however, did not respond to a November 2008 
request for additional information regarding his employment 
situation and the effects of his knee conditions upon his 
employment.  The case was referred to the Director of the 
Compensation and Pension Service, who responded, in November 
2009, that the Veteran's left knee disability was not 
manifested by such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment as to render impractical the application of the 
regular schedular standards, and, that, therefore, 
entitlement to an extraschedular evaluation in excess of 30 
percent was not warranted.  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-step analysis which provides 
additional guidance in determining whether referral for 
extraschedular consideration is appropriate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  According to Thun, the 
initial step is a comparison between the level of severity 
and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Id.  

In this case, although a 30 percent rating is the highest 
available rating based on instability, the Veteran is 
separately rated for arthritis of the left knee with painful 
motion.  Higher ratings and/or separate ratings are available 
for limitation of motion due to arthritis.  See 38 C.F.R. § 
4.71a, Codes 3003, 5010, 5260, 5261 (2009).  In additional, 
higher ratings are available for functional impairment.  See 
38 C.F.R. §§ 4.40, 4.45, Deluca v. Brown, 8 Vet. App. 202 
(1995).  The Board specifically determined, in the October 
2008 decision, that higher or separate ratings were not 
warranted on any of these bases, except for the 10 percent 
rating for arthritis granted in that decision.  

The Board must next determine whether the Veteran's 
disability picture exhibits related factors such as "marked 
interference with employment" or "frequent periods of 
hospitalization."  See 38 C.F.R. 3.321(b)(1).  Although the 
Veteran states that his knee disability caused him to lose 
his job as a welder, he did not provide any evidence or a 
more specific statement in support of this assertion.  The 
medical evidence does not show frequent periods of 
hospitalization-or even frequent treatment-during the 
appeal period.  The medical evidence does not otherwise 
reflect an unusual disability picture, and all symptomatology 
shown by the record was considered in the evaluations found 
warranted in the October 2008 Board decision.  

Furthermore, in November 2009, the Director of Compensation 
and Pension Service determined that the criteria for an 
extraschedular evaluation were not met, and the Board finds 
that the Veteran's general assertions that he lost his job 
because of his knee condition are outweighed by lack of any 
evidence in support of his assertion, as well as the absence 
of evidence of frequent periods of hospitalization.  In 
addition, higher and/or separate ratings are available for 
the Veteran's left knee impairment.  Further, the does not 
show any identifiable period during which an extraschedular 
rating was warranted.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt does not 
apply, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an extraschedular rating for the Veteran's 
service-connected left knee anterior cruciate ligament tear 
and arthritis is denied.



REMAND

Subsequent to the October 2008 Board decision and remand, the 
Court issued a decision holding that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  As such, a TDIU claim is not a separate claim for 
benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  

In this case, the Veteran claims he lost his job because of 
his service-connected knee conditions.  The law provides that 
a TDIU may be granted where the schedular rating is less than 
100 percent upon a showing that a veteran is unable to secure 
or follow a substantially gainful occupation due solely to 
impairment resulting from his or her service-connected 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2008).  To qualify for a TDIU rating 
based on schedular requirements, the evidence must show that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his or her 
service-connected disabilities and there is one disability 
ratable at 60 percent or more, or, if more than one 
disability, at least one disability ratable at 40 percent or 
more and a combined disability rating of 70 percent.  
38 C.F.R. § 4.16(a).  

In this case, the Veteran's combined service-connected 
disability rating is 40 percent.  Where the percentage 
requirements are not met, entitlement to the benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. 
§§ 3.321(b), 4.16(b).  Appropriate cases must be referred to 
the Director of the VA Compensation and Pension Service for 
such extraschedular consideration.  Bowling v. Principi, 15 
Vet.App. 1 (2001).

In view of the Rice decision, the TDIU aspect of the claim 
must be remanded, rather than referred, to the RO for initial 
development and consideration.  


Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice with respect to 
the remaining TDIU aspect of the Veteran's 
increased rating claim, to include the 
evidence needed to substantiate the claim 
on both a schedular and extraschedular 
basis.  

2.  Ask the Veteran to complete and return 
a VA Form 21-8940, Veteran's Application 
for Increased Compensation Based Upon 
Unemployability, and/or other document 
containing the necessary employment and 
education history.  

3.  Ask the Veteran to identify all 
medical treatment received after March 
2007 for his left knee; obtain all records 
adequately identified.  

4.  After conducting any additional 
indicated development, including a VA 
examination if warranted, adjudicate the 
claim for entitlement to a TDIU rating.  
Consider whether to refer the claim for 
extraschedular consideration.  If the 
decision is adverse to the Veteran, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


